DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 6/28/2022 is acknowledged.  In addition, the Applicant’s election of newly added claims 21-29, also directed to Group I, is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8, 21-25 and 27-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ando et al. (PG Pub. No. US 2019/0326395 A1).
Regarding claim 1, Ando teaches a semiconductor device (fig. 1: 100) comprising: 
semiconductor layers (¶ 0021: channel layers 413, comprising semiconductor material) over a substrate (¶ 0026: 101), wherein the semiconductor layers are stacked up and separated from each other (fig. 1: 413 separately stacked up), each semiconductor layer includes a first portion in a first channel region of the substrate and a second portion in a second channel region of the substrate (fig. 1: each 413 comprises a first portion in gate stack region 404, and a second portion in gate stack region 408); 
epitaxial layers (¶ 0030: 102) formed in a source/drain region between the first channel region and the second channel region (fig. 1: 102 formed in source/drain region 101 between first and second portions of 413), wherein the epitaxial layers are separated from each other and each epitaxial layer is formed between the first portion and the second portion of each semiconductor layer (fig. 1: 102 vertically separated and formed between portions of 413); and 
a conductive feature (¶ 0026: metal wrap-around-contact 103) wrapping each of the epitaxial layers (fig. 1: 103 wraps around each of 102).

Regarding claim 2, Ando teaches the semiconductor device of claim 1, further comprising: 
a metal gate structure (¶ 0021: 414/415/206) wrapping each of the semiconductor layers (fig. 1: portions 414 and 415 wrap around each 413), wherein the metal gate structure includes a metal gate stack wrapping each of the semiconductor layers (¶ 0028: portion 414 includes stacked gate metal wrapping each 413) and inner spacers (¶ 0035: 206) along sidewalls of the metal gate stack (figs. 1, 2C: 206 disposed along sidewalls of 414).

Regarding claim 8, Ando teaches a semiconductor device comprising: 
first semiconductor layers (¶ 0021: channel layers 413, comprising semiconductor material) over a first channel region of a substrate (first portions of 413 stacked over region of substrate 101 comprising first gate 404), wherein the first semiconductor layers are stacked up and separated from each other (fig. 1: 413 vertically stacked); 
second semiconductor layers (413) over a second channel region of the substrate (second portions of 413 stacked over region of substrate 101 comprising second gate 408), wherein the second semiconductor layers are stacked up and separated from each other (fig. 1: 413 vertically stacked); 
an epitaxial layer (¶ 0030: 102) formed in a source/drain region of the substrate and between one of the first semiconductor layers and one of the second semiconductor layers (fig. 1: 102 formed in source/drain region 101 between first and second portions of 413), wherein a bottom surface of the epitaxial layer is above a top surface of the substrate (fig. 1: bottom surface of 102 is above top surface of source/drain region 101); 
a conductive feature (¶ 0026: metal wrap-around-contact 103) wrapping around the epitaxial layer in the source/drain region (fig. 1: 103 wraps around 102 in source/drain region 101); and 
a bottom feature formed between the conductive feature and the substrate (¶ 0022 & fig. 2F: bottom isolation feature formed between 212, equivalent to 103 of fig. 1, and substrate 101).

Regarding claim 21, Ando teaches a semiconductor structure (fig. 1: 100), comprising:
a substrate (¶ 0026: 101); 
a first vertical stack of channel layers and a second vertical stack of channel layers over the substrate (¶ 0021 & fig. 1: channel layers 413, comprising semiconductor material, vertically stacked over substrate 101 and including a first portion in gate stack region 404, and a second portion in gate stack region 408); 
a vertical stack of epitaxial features (¶ 0030: 102) extending between the first vertical stack of channel layers and the second vertical stack of channel layers (fig. 1: 102 vertically stacked in source/drain region 101 and extending between first and second portions of 413); 
a first gate structure (¶ 0025: 404) wrapping around each of the first vertical stack of channel layers (fig. 1: 404 wraps around each 413); 
a second gate structure (¶ 0025: 408) wrapping around each of the second vertical stack of channel layers (fig. 1: 408 wraps around each 413); and 
a source/drain contact (¶ 0026: 103) wrapping around each of the vertical stack of epitaxial features (fig. 1: 103 wraps around each 102).

Regarding claim 22, Ando teaches the semiconductor structure of claim 21, wherein the first vertical stack of channel layers and the second vertical stack of channel layers comprise silicon (¶ 0021: 413 comprises silicon).

Regarding claim 23, Ando teaches the semiconductor structure of claim 21, wherein the vertical stack of epitaxial features comprise silicon, germanium, silicon germanium, silicon carbide, or gallium arsenide (¶ 0037: 102 comprises silicon or silicon germanium).

Regarding claim 24, Ando teaches the semiconductor structure of claim 21, wherein the source/drain contact comprises Al, W, or Cu (¶ 0040: 212, equivalent to 103 of fig. 1, comprises W).

Regarding claim 25, Ando teaches a semiconductor structure (fig. 1: 100), comprising: 
a substrate (¶ 0026: 101); 
a first active region and a second active region over the substrate (¶ 0021 & fig. 1: active channels 413 in first and second regions of 101); 
a stack of source/drain features (¶ 0025: epitaxial bridging structures 102 disposed in source/drain regions 101) vertically spaced apart from one another and extending between the first active region and the second active region along a direction (fig. 1: 102 vertically stacked in source/drain region 101 and extending between first and second portions of 413); and 
a source/drain contact (¶ 0026: 103) wrapping around each of the stack of source/drain features (fig. 1: 103 wraps around each 102).

Regarding claim 27, Ando teaches the semiconductor structure of claim 25, wherein the first active region comprises a first plurality of channel layers (¶ 0021 & fig. 1: 413 comprises plurality of stacked channel layers in first region of substrate 101), wherein the second active region comprises a second plurality of channel layers (¶ 0021 & fig. 1: 413 comprises plurality of stacked channel layers in second region of substrate 101), wherein each of the stack of source/drain features extends between one of the first plurality of channel layers and one of the second plurality of channel layers along the direction (fig. 1: each 102 extends between first and second portions of each 413).

Regarding claim 28, Ando teaches the semiconductor structure of claim 27, further comprising: 
a first gate structure (¶ 0021: 404) wrapping around each of the first plurality of channel layers (fig. 1: 404 wraps around each 413); and 
a second gate structure (¶ 0021: 408) wrapping around each of the second plurality of channel layers (fig. 1: 408 wraps around each 413).

Regarding claim 29, Ando teaches the semiconductor structure of claim 28, further comprising: 
a plurality of inner spacer features (¶ 0035: 206) interleaving the first plurality of channel layers such that the first gate structure is spaced apart from the source/drain contact by the plurality of inner spacer features along the direction (fig. 1: 206 interleaves 413 so that 404 is laterally spaced apart from 102).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ando as applied to claims 1 and 8 above, and further in view of Mochizuki et al. (PG Pub. No. US 2019/0348403 A1).
Regarding claim 4, Ando teaches the semiconductor device of claim 1, further comprising: 
a bottom feature disposed between the conductive feature and the substrate (¶ 0022 & fig. 2F: bottom isolation feature disposed between 212, equivalent to 103 of fig. 1, and substrate 101).  Ando further teaches the bottom feature is an isolation mechanism (¶ 0045).
Ando does not teach wherein the bottom feature includes an undoped epitaxy material.
Mochizuki teaches a semiconductor device (fig. 10) including a bottom feature (160) disposed between a conductive feature (¶ 0043: 165, similar to 103 of Ando) and a substrate (¶ 0029: 102, similar to substrate 101 of Ando), wherein the bottom feature includes an undoped epitaxy material (¶ 0027: undoped lower epitaxial regions are formed under source/drain region).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the bottom feature of Ando with the undoped material of Mochizuki, as a means to form electrically isolated regions which prevent shorts with channel portions of the substrate and reduce parasitic leakage for nanosheet structures (Mochizuki, ¶ 0027).

Regarding claim 6, Ando in view of Mochizuki teaches the semiconductor device of claim 4, wherein a top surface of the bottom feature is below a bottom surface of a lowermost semiconductor layer (Ando, fig. 1: top surface of bottom feature below bottom surface of lowermost 413).

Regarding claim 9, Ando teaches the semiconductor device of claim 8, wherein a top surface of the bottom feature is substantially coplanar with or above a top surface of the substrate (fig. 1: top surface of bottom feature above a top surface of substrate 101).  Ando further teaches the bottom feature is an isolation mechanism (¶ 0045).
Ando does not teach the bottom feature includes an undoped epitaxy semiconductor material.
Mochizuki teaches a semiconductor device (fig. 10) including a bottom feature (160) disposed between a conductive feature (¶ 0043: 165, similar to 103 of Ando) and a substrate (¶ 0029: 102, similar to substrate 101 of Ando), wherein the bottom feature includes an undoped epitaxy material (¶ 0027: undoped lower epitaxial regions are formed under source/drain region).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the bottom feature of Ando with the undoped material of Mochizuki, as a means to form electrically isolated regions which prevent shorts with channel portions of the substrate and reduce parasitic leakage for nanosheet structures (Mochizuki, ¶ 0027).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Mochizuki as applied to claim 4 above, and further in view of Wu et al. (PG Pub. No. US 2021/0091230 A1).
Regarding claim 5, Ando in view of Mochizuki teaches the semiconductor device of claim 4, comprising a bottom feature (Ando, fig. 1).
Ando in view of Mochizuki does not teach the semiconductor device further comprising: 
an isolation structure separating active regions of the semiconductor device and contacting sidewalls of the bottom feature.
Wu teaches a semiconductor device (fig. 14) including an isolation structure (¶ 0043: 208) separating active regions of the semiconductor device (¶ 0043: isolation region 208 provides electrical isolation from adjacent devices (not shown) on substrate 204) and contacting sidewalls of a bottom feature (fig. 14: STI 208 contacts sidewalls of bottom isolation feature 1206, corresponding to bottom feature of Ando and/or 160 of Mochizuki).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Ando in view of Mochizuki with the isolation structure of Wu, as a means to electrically isolate the semiconductor device from adjacent devices, allowing for increased circuit density of complex circuitry of a modern microelectronic device (Wu, ¶ 0105).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ando as applied to claim 1 above, and further in view of Wu et al. (PG Pub. No. US 2020/0279918 A1, hereinafter referred to as ‘Wu-918’).
Regarding claim 7, Ando teaches the semiconductor device of claim 1, comprising a plurality of semiconductor layers (413) and a plurality of epitaxial layers (102) between first and second portions of each of the semiconductor layers (fig. 1: 102 arranged between first and second portions of 413).  Ando further teaches a length of each epitaxial layer between the first portion and the second portion of each of the semiconductor layers is 25 nm or less (¶¶ 0016, 0038: width of center source/drain region 406 demonstrates gate pitch, which is defined as the distance λ between adjacent gates, and is suitable for small gate pitches such as 10-25 nm).  Ando also teaches the targeted technology of the present invention is 7 nm or further (e.g., 5 nm technology) (¶ 0038).
Ando is silent to wherein a ratio of a thickness of each semiconductor layer to a length of each epitaxial layer between the first portion and the second portion of each of the semiconductor layers is about 0.1 to about 0.6.
Wu-918 teaches a semiconductor device (fig. 15: 200) including a plurality of semiconductor layers (¶ 0027: nanosheet channel layers 112, 114, and 116, similar to 413 of Ando) in a 7 nm technology node (¶ 0001: similar to targeted technology of Ando), wherein a thickness of each of the semiconductor layers is about 6 nm to about 8 nm (¶ 0040).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor layers of Ando with the thickness of Wu-918, as a means to provide a threshold voltage (Vt) of the nanosheet FET device (Wu-918, ¶ 0040) in a 7 nm technology node.  Such a configuration would result in a ratio of a thickness of each semiconductor layer to a length of each epitaxial layer between the first portion and the second portion of each of the semiconductor layers is about 0.24 (6nm semiconductor layer thickness / 25nm epitaxial layer length = 0.24), to about 0.8 (8nm semiconductor layer thickness / 10nm epitaxial layer length = 0.8), which overlaps the claimed range of “about 0.1 to about 0.6”.
It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the claimed range overlaps that of Ando and Wu-918. 

Claims 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ando.
Regarding claim 10, Ando teaches the semiconductor device of claim 8, comprising an epitaxial layer (102).
Ando does not teach wherein a thickness of a middle portion of the epitaxial layer is less than a thickness of an edge portion of the epitaxial layer.
However, Ando does teach embodiments wherein the epitaxial layers merge together (¶ 0023 & fig. 4: 410 formed by merging epitaxial material grown from bottom and sidewalls of source/drain cavity).  In this embodiment, a thickness of a middle portion of the epitaxial layer is greater than a thickness of an edge portion of the epitaxial layer, to the extent that the epitaxial layers merge into a single source/drain feature 410, preventing the formation of the wrap-around-contact feature (103 of fig. 1 and/or 212 of fig. 2F).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the thickness of a middle portion of the epitaxial layer relative to an edge portion of the epitaxial layer, as a means to provide sufficient distance between the epitaxial layers to form the wrap-around-contact structure.  Reducing the thickness of the middle portion to be less than the edge portions would allow for additional process margin for embedding the epitaxial layers in the wrap-around-contact, ensuring reduced contact resistance and improved device performance (¶ 0003).
Furthermore, it has been held that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  In the instant case, there is a design need to solve the problem of embedding the epitaxial layers in the wrap-around-contact, and there are a finite number of predictable solutions:
1. a thickness of a middle portion of the epitaxial layer is less than a thickness of an edge portion of the epitaxial layer, 
2. a thickness of a middle portion of the epitaxial layer is greater than a thickness of an edge portion of the epitaxial layer, and 
3. a thickness of a middle portion of the epitaxial layer is equal to a thickness of an edge portion of the epitaxial layer.
 Therefore, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, including forming a thickness of a middle portion of the epitaxial layer less than a thickness of an edge portion of the epitaxial layer.
 
Regarding claim 26, Ando teaches the semiconductor structure of claim 25, wherein each of the stack of source/drain features includes a middle portion sandwiched between two end portions, wherein the middle portion comprises a first thickness and each of the two end portions comprises a second thickness (figs. 1 and 2C: 102 comprises a middle portion with a first thickness between two end portions with a second thickness).
Ando does not teach wherein the second thickness greater than the first thickness.
However, Ando does teach embodiments wherein the epitaxial layers merge together (¶ 0023 & fig. 4: 410 formed by merging epitaxial material grown from bottom and sidewalls of source/drain cavity).  In this embodiment, a thickness of a middle portion of the epitaxial layer is greater than a thickness of an edge portion of the epitaxial layer, to the extent that the epitaxial layers merge into a single source/drain feature 410, preventing the formation of the wrap-around-contact feature (103 of fig. 1 and/or 212 of fig. 2F).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the second thickness of the epitaxial layer end portions relative to the first thickness of the epitaxial layer middle portion, as a means to provide sufficient distance between the epitaxial layers to form the wrap-around-contact structure.  Reducing the thickness of the middle portion such that the second thickness is greater than the first thickness would allow for additional process margin for embedding the epitaxial layers in the wrap-around-contact, ensuring reduced contact resistance and improved device performance (¶ 0003).
Furthermore, it has been held that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  In the instant case, there is a design need to solve the problem of embedding the epitaxial layers in the wrap-around-contact, and there are a finite number of predictable solutions:
1. a thickness of a middle portion of the epitaxial layer is less than a thickness of an edge portion of the epitaxial layer, 
2. a thickness of a middle portion of the epitaxial layer is greater than a thickness of an edge portion of the epitaxial layer, and 
3. a thickness of a middle portion of the epitaxial layer is equal to a thickness of an edge portion of the epitaxial layer.
 Therefore, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, including forming a thickness of a middle portion of the epitaxial layer less than a thickness of an edge portion of the epitaxial layer.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ando as applied to claim 8 above, and further in view of Reznicek et al. (PG Pub. No. US 2021/0193829 A1).
Regarding claim 11, Ando teaches the semiconductor device of claim 8, wherein the conductive feature includes a bulk metal (¶ 0026: 103 comprises metal).
Ando does not teach the conductive feature further comprises a silicide layer formed around the epitaxial layer, and the bulk metal disposed over the silicide layer.
Reznicek teaches a semiconductor device (figs. 14A-14B) including a conductive feature (¶ 0105: wrap around contact, similar to that of Ando) wrapping around an epitaxial layer (¶ 0062: 1010, analogous to 102 and/or 410 of Ando) in a source/drain region (figs. 14B-14C: wrap around contact disposed in region comprising source/drain 1010), the conductive feature comprising a silicide layer (¶ 0105: 1420) formed around the epitaxial layer (figs. 14B-14C: 1420 formed around 1010), and a bulk metal (¶ 0108: 1410, similar to 103 of Ando) disposed over the silicide layer (figs. 14B-14C: 1410 disposed over 1420).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the conductive feature of Ando to further include the silicide layer of Reznicek, as a means to optimize the electrical characteristics of the metal-to-epitaxy interface, allowing for reduced access resistance, and improved device performance (Reznicek, ¶ 0035).
 Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to teach or clearly suggest the limitations stating:
 “an interlayer dielectric (ILD) layer formed along sidewalls of the inner spacers, wherein the conductive feature contacts the ILD layer” recited in claim 3.
Ando teaches a semiconductor device comprising inner spacers (206) and a conductive feature (103).  Ando further teaches an ILD layer (¶ 0039: 208) formed along sidewalls of the inner spacers (¶ 0039 & fig. 2D: 208 formed along sidewalls of 206).  However, ILD layer 208 is removed and replaced with contact features (¶ 0040 & fig. 2F: 208 removed and replaced with 212, equivalent to 103 of fig. 1).
Therefore, Ando does not teach any embodiments of the semiconductor device comprising an interlayer dielectric (ILD) layer formed along sidewalls of the inner spacers and contacting the conductive feature.

In light of these limitations in the claims (see Applicant’s fig. 16B & ¶ 0038), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frougier et al. (PG Pub. No. US 2020/0312980 A1) teaches STI 208 separates device regions of 100 and contacts sidewalls of isolation 210 as recited in claim 5 (fig. 13A).
Xu et al. (PG Pub. No. US 2020/0235206 A1) teaches a semiconductor device (fig. 14) including an epitaxial layer (¶ 0054: 1102, similar to 102 of Ando) extending between first and second semiconductor layers (fig. 14: 1102 extending between first and second portions of semiconductor layers 122A, 124A and 126A), wherein a thickness of a middle portion of the epitaxial layer is less than a thickness of an edge portion of the epitaxial layer (fig. 14: middle portion of 1102 has smaller thickness than edge portions of 1102) as required by claims 10 and 26.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894